Title: From Alexander Hamilton to Philip A. and Alexander Hamilton, Junior, [29 September 1794]
From: Hamilton, Alexander
To: Hamilton, Philip A.,Hamilton, Alexander, Jr.


[Philadelphia, September 29, 1794]
Dear Children
We have been very sorry to hear that our dear Alexander has been unwell but thank God that he was better. We hope he will soon be quite well.
Your Mama will leave this place tomorrow or next day for Trenton to bring you herself to Town.
I expect to set out tomorrow for Carlisle. But you must not be uneasy about it. For by the accounts we have received there will be no fighting and of course no danger. It will only be an agreeable ride which will I hope do me good.
I give you both my best love & blessings as does your Mama. It will give me great pleasure when I come back to know that you have not neglected your studies & have been good boys during the vacation.
Yr. Affect. Father
A Hamilton
Masters Philip and Alex HamiltonTrenton
